Citation Nr: 0332378	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition as 
secondary to the service-connected psychoneurosis with 
anxiety, depression, and phobia and chronic recurrent eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from April 1943 to 
September 1945.  

In November 2000, the veteran filed a claim for an increased 
rating for his service-connected psychoneurosis with anxiety, 
depression, and phobia and chronic recurrent eczema, 
currently rated as 50% disabling.  In an October 2001 rating 
decision, the RO denied the claim for an increased rating for 
his service-connected psychoneurosis and denied a claim for 
service connection for a heart condition as secondary to the 
service-connected psychoneurosis with anxiety, depression, 
and phobia and chronic recurrent eczema.  In a timely 
November 2001 notice of disagreement, the veteran addressed 
only the claim of service connection for a heart condition.  
In an August 2002 statement of the case, the RO likewise 
addressed only the heart condition.  In a timely September 
2002 substantive appeal, the veteran appealed all issues 
listed on the statement of the case.  Thus, only the issue of 
service connection for a heart condition as secondary to the 
service-connected psychoneurosis with anxiety, depression, 
and phobia and chronic recurrent eczema is currently before 
the Board.  


FINDINGS OF FACT

1.	The veteran is service-connected for psychoneurosis with 
anxiety, depression, and phobia and chronic recurrent eczema.  

2.	The medical evidence shows that the veteran's current 
heart condition is related to his service-connected 
psychoneurosis.  


CONCLUSION OF LAW

A heart condition is due to or the proximate result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is applicable to the present claim.  This law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).  

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Although the veteran was never issued a VCAA letter, the 
veteran has submitted evidence to substantiate his claim.  
Additionally, the veteran was provided with a copy of the 
appealed October 2001 rating decision, and a July 2002 
statement of the case.  These documents provided the reasons 
for the determinations made regarding his claim.  Moreover, 
the August 2002 statement of the case provided notice of the 
law and governing regulations.  By way of the aforementioned 
documents, the veteran was specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice medical records, 
including those from VA and private examinations, and 
assertions made by the veteran in support of his claim.  

Although the veteran has not specifically been provided with 
notification of the effect that the VCAA had on his claim of 
service connection, given the favorable action in the instant 
case, the veteran is not prejudiced by the Board's 
adjudication of the claim of service connection for a heart 
condition, to include on a secondary basis at this time.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Analysis

The veteran contends that he developed a heart condition due 
to or as a proximate result of his service-connected 
psychoneurosis with anxiety, depression, and phobia and 
chronic recurrent eczema.  

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A review of the record shows no reports of in-service 
treatment for a heart disorder.  Moreover, a September 1945 
separation examination report is silent as to any 
cardiovascular defects.  The record contains a June 2000 
radiology report which stated that the veteran has a moderate 
aneurysmal dilation of the ascending aorta.  Also of record 
is a December 2000 letter in which Bram Smith, M.D., stated 
that the veteran suffers from atrial fibrillation and that he 
believes that the veteran's service-connected condition, 
anxiety, is an important precipitating factor to the heart 
condition.  In another December 2000 letter, Ronald M. Bural, 
M.D., stated that it is more likely than not that the 
veteran's current anxiety condition exacerbates his cardiac 
condition.  He also stated that there were some new reports 
of a direct connection between anxiety and depression and 
cardiac conditions.  He further stated that it is possible 
that the veteran's condition is directly related to his 
psychiatric disorder.  Most recently, in a July 2003 letter, 
Jose Augustine, M.D., of the Hernando Heart Clinic, stated 
that the veteran has a history of coronary artery disease, 
status post myocardial infarction with no significant angina.  
He stated that it is possible that long-lasting stress may 
have contributed to the veteran's hypertension and coronary 
artery disease.  

Although it could be argued that some of the medical 
statements pertaining to the etiology of the veteran's heart 
disorder are speculative in nature, the Board finds that when 
Dr. Bural's December 2000 statement is analyzed in connection 
with Dr. Smith's December 2000 statement, the evidence of 
record is probative in supporting the veteran's claim of 
secondary service connection.  In this regard, the Board 
notes that Dr. Bural stated that it is more likely than not 
that the veteran's anxiety disorder exacerbates his cardiac 
condition and Dr. Smith stated that the veteran's service-
connected anxiety disorder is an important precipitating 
factor to the veteran's heart disorder.  Given the foregoing, 
the Board must find that the veteran's heart condition is due 
to or the proximate result of the service-connected 
psychoneurosis with anxiety, depression, and phobia and 
chronic recurrent eczema.  Accordingly, service connection is 
warranted for the heart condition, as secondary to the in-
service psychoneurosis.  


ORDER

Secondary service connection for a heart condition is 
granted.  




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



